Citation Nr: 1244161	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-41 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as due to in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the above claims.

In April 2011, a hearing was held before the undersigned Veterans Law Judge.  Subsequently, in May 2012, the Board remanded the matter to the Appeals Management Center (AMC), in Washington, DC, to obtain the Veteran's VA treatment records and to provide him with a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

On remand, a supplemental medical opinion must be obtained as the VA medical opinion provided in June 2012 is not sufficient to allow the Board to make a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Specifically, the examiner did not address the Veteran's relevant hearing testimony on the nature of his work in-service, which he asserts required tucking his head directly under the steam generator on the submarine due to the lack space.  At his hearing, he questioned the accuracy of the dosimeter on his hip when it seemed as though most of the radiation exposure would have been, as a result, concentrated toward his head and neck.  The examiner did not discuss or otherwise appear to consider this testimony and provided the opinion that the Veteran's hypothyroidism was not the sort caused by radiation as there was no evidence in the record showing that he received concentrated radiation exposure to the neck area.  

Therefore, on remand, the examiner must explicitly consider the Veteran's competent lay testimony regarding the positioning of his body relative to the equipment on the submarine when providing the requested opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  

Furthermore, review of the Veteran's treatment records show that different underlying causes and/or types of his hypothyroidism have been suggested by his private physician, specifically chronic thyroiditis and/or pituitary dysfunction.  As discussed in the medical treatise evidence submitted by the Veteran, the underlying condition ultimately identified as the cause of his hypothyroidism may be relevant to determining the etiology of the disorder.  However, the examiner only provided the nonspecific diagnosis of hypothyroidism and did not discuss any of the underlying conditions or types of hypothyroidism suggested by the Veteran's private physician, such as chronic thyroiditis or pituitary dysfunction.  On remand, the examiner should, if possible, determine the precise nature of the Veteran's hypothyroidism and the etiological significance of any identified underlying disorder or particular type of thyroid disorder, or, if the precise type of hypothyroidism cannot be determined, address the any significance that either of the identified underlying conditions may have on the etiological determination provided.  See generally 38 C.F.R. § 4.2 (2012); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Lastly, relevant private treatment records, for which the Veteran provided the necessary identifying information and authorization, are missing from the record.  Consequently, they could not be considered by the VA examiner prior to providing the etiological opinion in the June 2012 VA examination report.  These records include April 1995 records from the Veteran's current primary physician, Dr. P., containing, according to the July 1995 treatment records from Dr. P, his initial diagnosis of chronic thyroiditis.  His treatment records from his previous primary physician, Dr. F., are also not of record.  The Veteran stated that he transferred these records to Dr. P. when he switched doctors in July 2006, but they were not contained in the records obtained from Dr. P.'s office.  

Therefore, on remand, additional efforts should be made to obtain these records, to include contacting the Veteran to notify him that these records are not present in his claims folder in order to provide him with the opportunity to submit the records himself, and, if authorized by the Veteran, requesting the records at issue from the identified medical providers on his behalf.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(1) (2012).

If additional treatment records are obtained, the examiner should consider these additional records when providing the requested supplemental opinion so that the opinion provided is given in consideration of the Veteran's complete medical history.  See Stefl, 21 Vet. App. at 123; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that the medical records in the claims folder from Dr. P. are not complete.  Specifically, (1) there is no record of the April 1995 diagnosis of chronic hypothyroiditis referred to in July 1995, and (2) his records from Dr. F., presumed to be transferred to Dr. P., are not included among those records.

The Veteran should be asked to submit the identified missing records, if they are in his possession, or, if  necessary, to submit any additional authorization required if he would like VA to attempt to obtain the missing records.  

He should also be asked to identify and authorize the release of any other private treatment records that he would like VA to consider, particularly any more recent treatment records from Dr. P., given the possible change to or clarification of his diagnosis suggested in December 2010.  

Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.

All development efforts should be appropriately associated with the claims file.

2.  Then, request an addendum to the June 2012 VA examination report from the same examiner who conducted the June 2012 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, the examiner should make the following determinations:

(a) Review the Veteran's private treatment records showing a diagnosis of "chronic hypothyroiditis" (e.g. July 1995 records from Dr. P.) and a diagnosis of "hypothyroid state with concurrent hormonal deficiencies, question of pituitary dysfunction" (e.g. December 2010 records from Dr. P.), as well as any other additional relevant records obtained on remand. 

(i) Clarify the diagnosis provided in the June 2012 examination report, and provide a full rationale for any change or clarification to the June 2012 diagnosis after consideration of the other specific diagnoses listed above, or lack thereof. 

If clarification cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue, or because of some other reason.

(ii) Explain the etiological significance of any change or clarification to the diagnosis provided in the June 2012 examination report in light of consideration of the diagnoses listed above. 

If clarification could not be provided, generally address the significance that either of the identified underlying conditions may have on the etiological determination provided.

(b) In his April 2011 hearing testimony, the Veteran stated that the lack of space on the submarine required him to tuck his head directly under the steam generator.  He further explained that this caused him to question the accuracy of the dosimeter on his hip when it seemed as though most of the radiation exposure would have been concentrated toward his head and neck.  

Reconcile this testimony with the June 2012 opinion that that the Veteran's hypothyroidism was not the sort caused by radiation as there was no evidence in the record showing that he received concentrated radiation exposure to the neck area.  For the purposes of the requested opinion, the examiner should consider the Veteran's competent lay statement regarding positioning of his body relative to the equipment on the submarine to be true.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the specific medical findings that led to the conclusions reached.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


